 1   McGREGOR W. SCOTT
     United States Attorney
 2   CHRISTOPHER S. HALES
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   (916) 554-2700
     (916) 554-2900 FAX
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                    IN THE UNITED STATES DISTRICT COURT

 9                          EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,          )   2:12-cr-00308-DAD
                                        )
12               Plaintiff,             )   MOTION AND [Proposed] ORDER TO
                                        )   CORRECT THE NAME OF PAYEE FOR
13        v.                            )   RESTITUTION IN JUDGMENT PURSUANT
                                        )   TO RULE 36
14   SAMANTHA N. GABEL,                 )
     SUSAN J. COOPER, and               )
15   TAYARI A. RICO,                    )
                                        )
16               Defendants.            )
                                        )
17

18        The United States, by and through its undersigned attorney,
19   hereby moves this court for an order to correct an inadvertent
20   clerical error in the defendants’ judgment pursuant to Federal Rule
21   of Criminal Procedure 36.
22        Rule 36 authorizes the correction of “[c]lerical mistakes in
23   judgments, orders or other parts of the record and errors in the
24   record arising from oversight or omission . . . at any time . . . ”
25   Fed. R. Crim. P. 36.
26        Defendant Susan J. Cooper was sentenced on December 11, 2012.
27   The Judgment and Commitment Order has the Name of Payee for
28   restitution as the Clerk of the Court. The Restitution Ordered totals


                                            1
 1   $1,594.16. (Doc 36) The Name of Payee should be corrected from “Clerk

 2   of the Court” to “Wells Fargo Bank NA” and “Citibank.” The

 3   restitution ordered for Wells Fargo Bank NA is $863.71, for which the

 4   defendant is solely liable. (Doc. 36, at 4).   The restitution ordered

 5   for Citibank is $730.45, for which the defendant is joint and

 6   severally liable with co-defendant Samantha N. Gabel. (Id.)

 7         Defendant Tayari A. Rico was sentenced on December 11, 2012. The

 8   Judgment and Commitment Order has the Name of Payee for restitution

 9   as “Clerk of the Court.” The Restitution Ordered totals $797. (Doc

10   37) The Name of Payee should be corrected to “Wells Fargo Bank NA.”

11         Defendant Samantha N. Gabel was sentenced on December 19, 2012.

12   The Judgment and Commitment Order has the Name of Payee for

13   restitution as “Clerk of the Court.” The Restitution Ordered totals

14   $9,872.52. (Doc 43) The Name of Payee should be corrected to

15   “Citibank.” The defendant is solely liable for $9,142.07. The

16   defendant is joint and severally liable with co-defendant Susan J.

17   Cooper for the amount of $730.45, as noted above. (Id. at 5).

18         Restitution is intended to make the victim whole. Correcting a

19   clerical error pursuant to Rule 36 to change the Name of Payee in

20   the Judgment and Commitment Orders would allow compensation to reach

21   the actual victims in this case.   The proposed correction to the

22   judgment does not affect the amount of money that was ordered to be

23   paid, it simply makes a correction by naming the proper

24   victims/payee rather than the Clerk of the Court.

25   ///

26   ///

27   ///

28   ///


                                         2
 1        Accordingly, the Judgment should be corrected to reflect the

 2   Names of Payees and Restitution Ordered as follows:

 3   Susan J. Cooper:

 4        Name of Payee               Restitution Ordered

 5        Wells Fargo Bank NA         $863.71

 6        Citibank                    $730.45

 7   Tayari A. Rico:

 8        Name of Payee               Restitution Ordered

 9        Wells Fargo Bank NA         $797

10   Samantha N. Gabel:

11        Name of Payee               Restitution Ordered

12        Citibank                     $9,872.52

13

14   DATED: September 10, 2019               McGREGOR W. SCOTT
                                             United States Attorney
15

16
                                              /s/ Michele Beckwith for_
17                                           CHRISTOPHER S. HALES
                                             Assistant U.S. Attorney
18

19
                                    [Proposed] ORDER
20
          It is hereby ordered that the Names of the Payees for
21
     restitution ordered shall be corrected as set forth above. The
22
     addresses for each victim will be provided by the United States to
23
     the Clerk of the Court.
24

25        IT IS SO ORDERED.

26   Dated:   September 17, 2019.     _______________________________
27                                    HON. EDMUND F. BRENNAN
                                      Chief U.S. Magistrate Judge
28


                                             3
